Citation Nr: 1039800	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as secondary to service-connected prostate cancer, 
status post radical prostatectomy.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  He 
served in Vietnam and received the Combat Medic Badge and Bronze 
Star Medal.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDING OF FACT

Peripheral neuropathy is not related to the Veteran's active 
service, or service-connected prostate cancer, status post 
radical prostatectomy, and did not manifest within weeks or 
months of his presumed exposure to herbicides.   


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred and is not 
proximately due to or the result of service-connected prostate 
cancer, status post radical prostatectomy.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006 & 2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).


A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002).

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran VCAA notice on his claim by letter 
dated August 2007 and January 2008.  These letters provide the 
pertinent notice required by the VCAA.  In the letters, the RO 
acknowledged the Veteran's claim, notified him of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, notified him of VA's duty to 
assist and indicated that it was developing his claim pursuant to 
that duty.  

The RO provided the Veteran with all necessary information on 
disability ratings and effective dates.  As well, it identified 
the evidence it had received in support of the Veteran's claim 
and the evidence it was responsible for securing.  The RO noted 
that it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided he identified 
the sources thereof.  The RO also noted that, ultimately, it was 
the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  In this case, as shown above, the timing of 
the notice letter reflects compliance with pertinent regulatory 
provisions and case law.  The RO sent the Veteran this notice 
letter prior to initially adjudicating his claim in November 
2007.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2010).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service and 
post-service treatment records.  The RO also conducted medical 
inquiry in support of this claim by affording the Veteran a VA 
examination, during which examiners discussed the etiology of the 
Veteran's peripheral neuropathy.  The Board obtained a medical 
expert opinion through the Director of the Veterans Health 
Administration (VHA Opinion) in accordance with 38 C.F.R. 
§ 20.901(a) (2010).  

II.  Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2010).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection may also be granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when any increase in severity 
(aggravation) of a non-service-connected disease or injury is 
found to be proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc). 

VA amended 38 C.F.R. § 3.310 during the course of this appeal, 
effective from October 10, 2006, to incorporate explicitly the 
holding in Allen.  71 Fed. Reg. 52,744-52,747 (2006) (codified at 
38 C.F.R. § 3.310 (2010)).  This amendment, however, placed 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
establishing a baseline level of disability for the non-service-
connected condition prior to the aggravation.  Inasmuch as these 
substantive changes do not affect the claim being decided in this 
case, the Board need not determine which version of the law 
applies.

In some circumstances, a disease associated with exposure to 
certain herbicide agents may be presumed to have been incurred in 
service even though there is no evidence of that disease during 
the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  
In this regard, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) 
(holding that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to a presumption of 
herbicide exposure constitutes a permissible interpretation of 38 
U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).

Acute and subacute peripheral neuropathy are included in 38 
C.F.R. § 3.309(e) (2009) as diseases associated with herbicide 
exposure.  The term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2 
(2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

The Veteran claims entitlement to service connection for 
peripheral neuropathy on a secondary basis, as due to his 
postoperative prostate cancer.  He asserts that, occasionally, 
individuals with this type of cancer, what he as a physician 
characterizes as a systemic malignancy, develop an inflammatory 
response limited to the peripheral nerves.  He questions any 
finding that prostate cancer is localized to the prostate gland, 
rather than systemic in nature and points out that the screening 
for such a disease is a systemic blood test, the PSA.  

In support of his claim, the Veteran has submitted three medical 
articles: (1) a 1998 article from the Journal of the American 
Podiatric Medical Association, which notes that peripheral 
neuropathies can occur in conjunction with malignancies, very 
rarely with prostate cancer; (2) a 1998 article from Cancer, in 
which two neurologists from the Mayo Clinic relate causally 
systemic, malignant cancers, including of the prostate, and 
peroneal neuropathy, and note that this relationship resulted 
from weight loss, chemotherapy, radiation treatment, vasculitis 
and widespread metastatic disease; and (3) a 1996 article from 
the Journal of Neurology, which notes that the occurrence of 
peroneal neuropathy is higher in cancer patients than in patients 
without cancer and discusses whether this is due to a combination 
of metabolic and mechanical factors.   

Post-service medical documents, including results of 
electrodiagnostic testing conducted in March 2007, a report of 
neurologic testing conducted in March 2007, private lab results 
and medical reports dated in April 2007, and a report of VA 
peripheral nerves examination conducted in February 2008, confirm 
that the Veteran current has peripheral neuropathy.  The question 
is thus whether this disability is related to the Veteran's 
active service, or service-connected prostate cancer, status post 
radical prostatectomy.  

According to the Veteran's service treatment records, during 
active duty, the Veteran did not report any symptoms typically 
shown to be related to peripheral neuropathy and no medical 
professional diagnosed peripheral neuropathy.  The Veteran first 
reported pertinent complaints in 2007, decades after service, and 
testing conducted in response to these complaints confirmed 
peripheral neuropathy.  

Since then, the Veteran, who is a physician and competent to 
provide a medical opinion in this case, and other medical 
professionals, including a private physician and two VA 
examiners, both physicians' assistants, and a VA 
physician/Director of an EMG lab (Director) (on behalf of the 
Director of VHA) have discussed the etiology of the peripheral 
neuropathy.  

In March 2007, a private physician who conducted nerve conduction 
studies characterized the Veteran's peripheral neuropathy as 
"idiopathic."

In October 2007, a VA examiner/physician's assistant reviewed the 
claims folder and electronic treatment records.  She ruled out a 
relationship between the Veteran's prostate cancer and a number 
of conditions, including peripheral neuropathy, on the basis 
prostate cancer did not "have risk factors to the peripheral 
neuropathy."  The examiner who conducted this examination was 
not privy to the medical literature the Veteran submitted in 
support of his claim.

In February 2008, during a VA peripheral nerve examination, 
another VA examiner/physician's assistant ruled out a 
relationship between the Veteran's peripheral neuropathy and 
prostate cancer based on a review of the claims file, physical 
examination findings, nerve conduction studies conducted in March 
1997, which revealed mild polyneuropathy, and normal laboratory 
tests.  She explained that the character of the Veteran's 
numbness showed a lack of progression over time, which suggested 
idiopathic neuropathy.  

She further explained that idiopathic neuropathy accounted for 25 
percent of all neuropathies and tended to remain localized to the 
feet.  She reviewed the articles the Veteran submitted and 
indicated that, although in rare cases, peripheral neuropathy may 
be linked to systemic malignant disease, such is not the case 
with the Veteran.  She indicated that his cancer was localized, 
not systemic, "making the chances of the peripheral neuropathy 
being secondary to the prostate cancer extremely, extremely 
small."  Agreeing with the physician who conducted the March 
2007 nerve conduction studies, she found the peripheral 
neuropathy most likely secondary to idiopathic causes. 

In a brief to the Board dated in March 2010, the Veteran's 
representative questioned the probative value of the examiner's 
February 2008 opinion given her lack of expertise and reliance on 
an error of fact (prostate cancer is localized, not systemic) as 
one basis of her conclusion.  

In the June 2010 VHA opinion, a physician who was the Director of 
a VA EMG Lab, opined that it was less likely than not that the 
Veteran's peripheral neuropathies were the result, in whole or in 
part, of his prostate cancer and its residuals.  She based her 
opinion on (1) records of the Veteran's prostate cancer 
treatment, which showed he did not require chemotherapy, hormone 
therapy or radiation; (2) an EMG and nerve conduction studies 
showing a very mild axonal length dependent sensorimotor 
polyneuropathy and also a mild chronic, inactive right L4/5 
radiculopathy; (3) the Veteran's history of chronic low back pain 
and right foot drop, lumbar spondylolithesis (1990s) and L4/5 
laminectomy with fusion (1991); and (4) 2007 normal thyroid 
studies, B12, ANA, fasting glucose, CBC, chemistry profile and 
screen for a neoplastic process.   

The physician reviewed the article from Cancer, noted above, and 
indicated that the development of peripheral neuropathy in the 
patients identified in the article was thought to be due to 
subsequent consequences of the malignancies, including weight 
loss, chemotherapy, radiation treatment, vasculitis or widespread 
metatastic disease.  She observed that there was no documentation 
of the Veteran having any of these causative factors, thereby 
rendering the information in the article not medically relevant 
to the Veteran's case.  

The physician explained that, at the time of diagnosis, the 
Veteran's prostate cancer was confined and localized.  In 
response to the Veteran's assertion that the PSA, the screening 
test for prostate cancer, is a systemic blood test, the Director 
indicated that PSA is secreted by the prostate gland and measured 
in the blood and does not, in and of itself, automatically 
qualify the prostate cancer as a systemic disease, presumed to 
affect the entire body.  He explained that, in the Veteran's 
case, the prostate cancer was treated successfully by surgical 
resection without requiring treatments with potentially systemic 
complications, including hormone therapy, chemotherapy and 
radiation therapy.

Analysis

It has not been argued, nor is there evidence, that peripheral 
neuropathy was directly incurred in service or is related to 
herbicide exposure on a presumptive or other basis.  The 
neuropathy was first shown decades after service.

The Veteran has argued that the peripheral neuropathy is 
secondary to service connected prostate cancer.  The Veteran has 
offered a competent opinion and medical literature in this 
regard, but there are also a number of medical opinions against 
such an association.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached to 
medical opinions.  Provided these opinions include adequate 
statements of reasons or bases, the Board may favor one opinion 
over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  Rather, 
the Board must consider the weight to be placed on an opinion 
depending upon the reasoning employed to support the conclusion 
and the extent to which the physician reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  The Court has also held 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record, see Miller v. West, 11 Vet. App. 345, 348 (1998), and 
that an examination that does not take into account the records 
of prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A medical professional is not competent to opine as to matters 
outside the scope of his or her expertise.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).

Part of the Board's consideration of how much weight to assign to 
a medical opinion is the foundation upon which the medical 
opinion is based.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
302 (2008).  A private medical opinion may not be discounted 
solely because the opining physician did not review the claims 
file.  Likewise, the Board may not prefer a VA medical opinion 
over a private medical opinion solely because the VA examiner 
reviewed the claims file.  Id.

In this case, the Board assigns the least evidentiary weight to 
the March 2007 and October 2007 opinions as they are not based on 
a complete review of the claims file, including the pertinent 
medical articles, and are not supported by rationale.

The Board assigns some, but not the greatest evidentiary weight 
to the February 2008 VA examiner's opinions, although they are 
supported by rationale and pertinent medical articles, the VA 
examiner/physician's assistant, was not a specialist in oncology 
or neurology, and did not fully consider the Veteran's arguments.  

The Veteran is also not a specialist in oncology or neurology.  
Indeed, the Veteran admitted that he had to research the matter 
to better understand whether his peripheral neuropathy and 
prostate cancer were related.  The Veteran also has a vested 
interest in the outcome of his claim.  While he did seek to show 
that his cancer was systemic and thus of a type that had been 
shown to lead to peripheral neuropathy; he did not account for 
the findings of a cancer that had not metastasized, or been found 
to be other than localized.  

The Veteran did argue that the use of a PSA test to find prostate 
cancer demonstrates that the disease is systemic.  This argument 
implies that all prostate cancers must be viewed as systemic, 
since the use of the PSA is not limited to specific types of 
prostate cancer.  The articles he submitted; however, clearly 
that the secondary development of peripheral neuropathy was found 
only in cases of widespread metastasis, weight loss, chemo or 
radiation therapy and vasculitis.

There is no evidence that any of these factors are present in the 
Veteran's case, and he has not argued otherwise.

The Board assigns the greatest evidentiary weight to the June 
2010 VHA opinion because it is based on the most complete history 
and consideration of all relevant evidence and arguments.  The 
physician reviewed the claims file, the articles relating 
peripheral neuropathy to prostate cancer in some cases, and 
considered the Veteran's arguments.  The opinion is supported by 
a well-reasoned rationale, and provided by a medical professional 
specialized in the relevant field.  

That opinion is against a link between the Veteran's peripheral 
neuropathy and service connected prostate cancer.  The opinion is 
consistent with all other competent opinions, other than that of 
the Veteran.

Because the most probative opinions are against the claim, a 
preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application, and the 
claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy, including as 
secondary to service-connected prostate cancer, status post 
radical prostatectomy, is denied.  

___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


